Citation Nr: 0735599	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  99-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right elbow shell fragment wound 
with a scar.

2.  Entitlement to an increased rating for residuals of a 
right hand shell fragment wound with fractures of the 1st and 
2nd metacarpals, currently rated as 10 percent disabling.


REPRESENTATION

The veteran represented by:  Honora S. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for residuals of a shell 
fragment wound of the right elbow and assigned an initial 0 
percent rating.  The RO also denied a rating higher than 10 
percent for residuals of a shell fragment wound of the right 
hand.  In December 1999, the veteran testified at a hearing 
at the RO before a Hearing Officer.  A transcript of the 
proceeding is of record.

In a January 2000 decision, the RO increased the rating for 
the residuals of the shell fragment wound of the right elbow 
from 0 to 10 percent.  The veteran has continued the appeal.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the greatest possible benefit unless 
he specifically indicates otherwise).

In November 2003, the Board remanded the claims for 
additional development.  In July 2005, the Board issued a 
decision denying the veteran's claims, and he appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  
In February 2007, during the pendency of his appeal to the 
Court, his attorney and VA's Office of General Counsel 
(representing the Secretary) filed a joint motion requesting 
that the Court vacate the Board's decision and remand the 
case for further development and readjudication.  The Court 
granted the joint motion in a February 2007 order and 
returned the case to the Board for compliance with the 
directives specified.  

In October 2007, the veteran submitted an affidavit stating 
that he "waived his right to have the case remanded to the 
AOJ [agency of original jurisdiction]."  According to his 
October 2007 affidavit, however, the pain in his right hand 
and elbow have become increasingly worse, preventing him from 
typing and forcing him to take early retirement from his job 
(Aff.,  10).  Because he has indicated his symptoms have 
worsened since the most recent VA examination in March 2004, 
a remand is necessary so that another VA examination can be 
scheduled.

Because further development of the evidence is needed before 
the Board can make a decision, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In his October 2007 Affidavit, the veteran stated that his 
symptoms have gotten worse since the most recent VA 
examination, which was conducted in March 2004 (Aff.,  1).  
He also said that he was forced to take early retirement.  
Id.  A new examination is required where there is evidence 
that the disability has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  So a remand 
is required so that another VA examination can be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the following examination: an 
orthopedic examination to show the nature 
and extent of disabilities of the right 
elbow and hand to include range of motion 
studies of the right elbow, hand, and 
fingers of the right hand. 

2.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



